       Case 2:19-cr-00898-DLR Document 27-1 Filed 08/26/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
 8                             FOR THE DISTRICT OF ARIZONA

 9 United States of America,
                                                   NO. CR-19-0898-PHX-DLR
10                Plaintiff,
                                                   ORDER
11                vs.
12 David Allen Harbour,
13                Defendant.
14
15         The Court having received Defendant’s Unopposed Motion to Designate Case as
16 Complex, Continue the Trial Date and Set a Status Conference, and good cause appearing;
17         IT IS ORDERED granting the defendant’s Motion to Designate Case as Complex,
18 Continue the Trial Date and Set a Status Conference for the reasons stated in defendant’s
19 motion, including that defense counsel needs additional time to prepare for trial.
20         This Court specifically finds that the ends of justice served by granting a
21 continuance outweigh the best interests of the public and the defendant in a speedy trial.
22         This finding is based upon the Court’s conclusion that the failure to grant such a
23 continuance would deny the defendant the reasonable time necessary for effective
24 preparation, taking into account the exercise of due diligence. 18 U.S.C.
25 §3161(h)(7)(B)(iv).
26         The Court finds excludable delay under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) from
27                        to                  .
28
